.    -




                    THE           ORNEY         GENERAL
                                OF        XAS


  FVILL   WILSON
A-RNEYGENERAL
                                     July 24, 1962

        Honorable R. B. Iattlng              Opinion No. WW-1394
        Commissioner
        Bureau of Labor Statistics           Re:     Construction of the term
        Austin, Texas                                "calendar week" as used
                                                     in Article 5172a, Vernon's
        Dear Mr. Latting:                            Civil Statutes.
               You have requested an opinion from this office upon the
        question of:
                        "Does the term 'calendar week' as used In
                   the statute Grtlcle 5172a, Vernon's Civil
                   Statuteg mean the period Sunday thmugh Satur-
                   day as registered on the calendar, or does the
                   term 'calendar week' mean a fixed and regularly
                   recurring period of 168 hours - seven consecu-
                   tive 2&-hour periods?"
               Section 1 of Article 5172a, Vernon's Civil Statutes,
        reads in part as follows:
                        "No female shall be employed In any factory
                         or any other establishment, institution or
                   enterprise where females are employed, for more
                   than nine (9) hours in any one calendar day, nor
                   more than fifty-four (54) hours In any one calen-
                   dar week."   (Emphasis added)
        A review of Article 5172a reveals that the term "calendar week"
        appears in like manner throughout the statute.
               While there have been no cases before the appellate
        courts of this State construing the term "calendar week" as
        used in Article 5172a, or otherwise, there have been cases be-
        fore the appellate courts of other jurisdictions dealing with
        the interpretation to be placed upon the term "calendar week,"
        and in one instance In a situation where there was Involved a
        statute substantially identical to Article 5172a.
               In the case of Chrysler Corporation v. State, 163 A.2d
239 (Del.Sup. 1960), the Supreme Court of Delaware had before it
        an appeal from a conviction Involving violations of a statute
                                                       -      ,




Honorable R. B. Latting, Page 2.   (ww-1394)



regulating the laws of employment of female workers.       The stat-
ute involved is set forth as follows:
           II
            . . . no female shall be employed or per-
      mitted to work in an establishment or office to
      which this chapter applies, more than 6 days in
      any one calendar week, nor more than 10 hours in
      any o?e day, or more than 55 hours in any week.
      . . .   (Emphasis added)
The Court in its opinion stated that the sole question raised
by the appeal was:
            I,
             . . . whether the words 'calendar week' and
       'week', as the same are used in the statute regu-
       lating the maximum hours of work of female employ-
       ees, shall be interpreted as meaning a week begin-
       ning at 12:00 P. M. Saturday night and ending at
       12:OO P. M. the following Saturday night, or any
       period of seven days."
       The Court further held in its opinion that:
           "We think that the language of the statute is
      clear and needs no construction. It is not dis-
      puted that absent any language therein requiring
      a contrary construction or showing a contrary in-
      tent, the words 'calendar week' must be construed
      to mean a week beginning at midnight on Saturday
      and ending at midnight on the following Saturday.
      Sanborn,.Cal.Ad
      Sonoma County v.
      419; Syverson v. Saffer, Misc., 1E0 N.Y.S.2d 774,
      affirmed 1 A.D.2d 897, 150 N.Y.S.2d 551; Scilley
      v. Red Lodge-Rosebud Irr.Dist., 83 Mont. 282, 272
P. 543; King County v. City of Seattle, 7 Wash.2d
      236, log P.2d 530.  . . .'I (Emphasis added)
       Black's Law Dictionary, Fourth Edition, 1951, defines
"calendar week" as:
             "A block of seven days registered on calen-
       dar beginning with Sunday and ending with Satur-
       day."
       Webster's New International Dictionary, Second Edi-
tion, 1938, defines "calendar week" as:
            "A period of seven days, usually reckoned
       from one Sabbath or Sunday to the next."
Honorable R. B. Latting, page 3.     (WW-13~94)


      39 Tex.Jur., 197, Statutes, 8105 provides that:
           "One of the primary and settled rules of con-
      struction is that words In common use, when con-
      tained in a statute, will be read according to their
      natural, ordinary and popular meaning, unless a con-
      trary intention is clearly apparent from the context,
      or unless there is some necessity, In a particular
      case, for adopting a different construction. . . ."
See also, Article 10, Vernon's Civil Statutes.
       In view of the court decisions heretofore cited and
the customary usage of the term "calendar week," we are of the
opinion that the term "calendar week," as used in Article 5172a,
refers to a period of time of seven (7) days commencing at
12:00 P.M. on a Saturday night and ending at 12:00 P.M. on the
following Saturday night.
                          SUMMARY
            The term "calendar week," as used In Article
       5172a, Vernon's Civil Statutes, refers to a period
       of time of seven (7) days commencing at 12:00 P.M.
       on Saturday night and ending at 12:00 P.M. on the
       following Saturday night.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas


                                   BY
                                        Pat Bailey
PB:wb:zt                                Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Robert Rowland
Charles Lind
Robert Patterson
Fred D.Ward
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore